Opper, J., concurring: The vendor’s covenant was not only the “negative” agreement not to compete but also included “affirmative personal services,” see Richard Ullman, 29 T.C. 129, 139 (1957), affd. 264 F. 2d 305 (C.A. 2, 1959), consisting in this case of a commitment “that Seller shall continue to refer to Buyer those patients from Seller’s other dental offices who reside within the aforesaid five mile radius.” It is my understanding that this issue has not been suggested by respondent nor argued by the parties, and it may of course be that no value is attributable to it. Such an agreement, however, could, in my opinion, generate ordinary income to the vendor to the extent of the consideration paid for it, even though it might correspondingly be deductible by the buyer. Black River Sand Corporation, 18 B.T.A. 490, 498 (1929). Because the issue apparently was not raised, I concur in the result.